Citation Nr: 0943570	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  02-17 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel
 




INTRODUCTION

The Veteran served on active duty from July 1973 to September 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

By way of background, the Veteran's pes planus increased 
rating claim was remanded for further procedural and 
evidentiary development in June 2007.  After completing the 
requested development to the extent possible, the RO 
readjudicated the claim, as reflected by a March 2009 
supplemental statement of the case.  Because the benefit 
sought remains denied, the claim has been returned to the 
Board.

The Board further notes that the June 2007 remand also 
addressed five service connection claims and one claim to 
reopen, instructing the RO to issue a statement of the case 
(SOC) with regard to these issues, as the Veteran had filed a 
notice of disagreement with the rating decision denying the 
claims.  See Manlicon v. West, 12 Vet. App. 238, 240-41 
(1999).  The RO issued the requested SOC in March 2009; 
however, the Veteran failed to timely perfect his appeal, and 
therefore those issues are not presently before the Board.


FINDING OF FACT

The Veteran failed to report for his scheduled VA examination 
without good cause.


CONCLUSION OF LAW

A rating in excess of 10 percent for bilateral pes planus is 
denied as the Veteran failed to report for his VA examination 
without good cause.  38 C.F.R. § 3.655 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655 (2009).

Pursuant to the Board's decision remanding the Veteran's 
claim in June 2007, the Veteran was scheduled for a VA 
examination in December 2008 to assess the severity of his 
bilateral pes planus and continued entitlement to benefits.  
A November 2008 letter advised the Veteran that he had been 
scheduled for a VA examination and informed him of the proper 
procedures for notifying VA that he could not keep his 
appointment.  However, the Veteran failed to appear for his 
December 2008 scheduled VA examination and has not provided 
any communication regarding his failure to appear.  (The 
Veteran also failed to appear for an RO hearing scheduled in 
March 2009, and he has provided no notification or 
explanation for that failure to appear, as well.)  

The Board further notes that a March 2009 supplemental 
statement of the case  apprised the Veteran of the provisions 
of 38 C.F.R. § 3.655, including the consequences for failing 
to report for a VA examination scheduled to determine 
continued entitled to a benefit in conjunction with an 
increased rating claim.  However, there have been no 
communications from the Veteran since September 2008, and in 
subsequent submissions by the Veteran's representative, no 
assertions were made that the Veteran had good cause for his 
failure to appear.

Consequently, the Veteran's claim must be denied.  38 C.F.R. 
§ 3.655 (b)(2009).  The regulations are clear that only 
original claims for compensation are to be rated on the 
evidence of record when a veteran fails to appear for VA 
examination without good cause, and the claim currently 
before the Board is an increased rating claim.  Therefore, 
the claim for a rating in excess of 10 percent for bilateral 
pes planus is denied.


ORDER

A rating in excess of 10 percent for bilateral pes planus is 
denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


